Name: Commission Regulation (EEC) No 406/90 of 16 February 1990 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 2. 90 Official Journal of the European Communities No L 43/ 13 COMMISSION REGULATION (EEC) No 406/90 of 16 February 1990 on the supply of various lots of skimmed-milk powder as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 600 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 February 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 172, 21 . 6 . 1989, ps- 1 . ¥) OJ No L 136, 26 . 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 43/14 Official Journal of the European Communities 17. 2. 90 ANNEX LOT A 1 . Operation No (') : 9/90  Commission Decision of 29 . 5. 1989 2. Programme : 1 989 3 . Recipient : World Food Programme, Via Cristoforo Colombo 426, I-00145 Roma, telex 626675 I WFP 4. Representative of the recipient (3) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Bolivia 6 . Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) (7) ; see OJ No C 216, 14. 8 . 1987, p. 4 (under I.l .B.1 to I.1.B.3) 8 . Total quantity : 400 tonnes 9 . Number of lots : one 10. Packaging and marking : 25 kilograms and OJ No C 216, 14. 8 . 1987, pp. 4 and 6 (under I.1.B.4 and I.l.B.4.3) Supplementary markings on packaging : 'ACCIÃ N N ° 9/90/BOLIVIA 0273501 / LECHE DESNATADA EN POLVO / DESPACHADO POR EL PROGRAMA MUNDIAL DE ALIMENTOS / ARICA VÃ A COCHABAMBA, BOLIVIA' and OJ No C 216, 14. 8 . 1987, p. 6 (under I.1.B.5) 11 . Method of mobilization of product : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12 . Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15  25. 3 . 1990 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 5. 3. 1 990, at 1 2 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 19 . 3 . 1990 , at 12 noon (b) period for making the goods available at the port of shipment : 29 . 3  8 . 4. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l 'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 ^ 200 rue de la Loi , B-1049 BruxÃ ¨lles, telex AGREC 22037 B or 25670 B 25 . Refund payable on request by the successful tenderer ^ : refund applicable on 26. 1 . 1990, fixed by Commission Regulation (EEC) No 176/90 (OJ No L 21 , 26 . 1 . 1990, p. 8 ) 17. 2 . 90 Official Journal of the European Communities No L 43/15 LOT B 1 . Operation No f1 ) : 3/90  Commission Decision of 16. 3 . 1988 2. Programme : 1988 3 . Recipient (") : CICR, 17, avenue de la Paix, CH-121 1 Geneva, telex 22269 CICR CH, tel . 734 60 01 4. Representative of the recipient (3) : DelegaciÃ ³n del CICR, calle La Conception 311 , Casilla 16363, Correo 9, La Providencia, Santiago, Chile 5 . Place or country of destination : Chile 6 . Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) Q (8) P) ·' see OJ No C 216, 14. 8 , 1987, p. 4 (under I.l.B.l to I.1.B.3) 8 . Total quantity : 100 tbnnes 9 . Number of lots : one 10 . Packaging and marking : 25 kilograms (in 20-foot containers) and OJ No C 216, 14. 8 . 1987, p. 6 (under I.l.B.4.3) Supplementary markings on packaging : 'ACCIÃ N N0 3/90 / CL-29 / LECHE EN POLVO VITAMINADA / DONACIÃ N DE LA COMU ­ NIDAD ECONÃ MICA EUROPEA / DISTRIBUCIÃ N GRATUITA / VALPARAÃ SO' and OJ No C 216, 14. 8 . 1987, p . 6 (under I.1.B.5) 1 1 . Method of mobilization (l0) : the Community market. The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12 . Stage of supply (") : free-at-port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Valparaiso 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  25. 3 . 1990 18 . Deadline for the supply : 5. 5 . 1990 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of a second invitation to tender, date of expiry of the period allowed for submis ­ sion of tenders (4): 5 . 3 . 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 19. 3 . 1990 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 29. 3  8 . 4. 1990 (c) deadline for the supply : 19 . 5 . 1990 22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on application by the successful tenderer (*) : refund applicable on 26. 1 . 1990, fixed by Commission Regulation (EEC) No 176/90 (OJ No L 21 , 26. 1 . 1990, p. 8) No L 43/ 16 Official Journal of the European Communities 17. 2. 90 LOT G 1 . Operation No (') : 964/89  Commission Decision of 19 . 4. 1989 2. Programme : 1989 3. Recipient (lÃ ®) : League of Red Cross and Red Crescent Societies, Logistic Service, Po Box 372, CH-1211 GenÃ ¨ve 19, tÃ ©lex 22555 LRCS CH ; TÃ ©l . 734-5580 : tÃ ©lÃ ©fax : 7330395 4. Representative of the recipient (3) : Croissant Rouge AlgÃ ©rien, 15 ¿ ¿r, Boulevard Mohamed V, Alger tel . : 264 5727 or 264 57 28 ; tÃ ©lex : Hilai 67356 DZ ou 66442 CRA 5. Place or country of destination : Algeria 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) (7) : see OJ No C 216, 14. 8 . 1987, p . 4 (under I.l.B.l to 1.1 .B.3) 8 . Total quantity : 100 tonnes 9. Number of lots : one 10 . Packaging and marking : 25 kilograms (on pallets) and OJ No C 216, 14. 8 . 1987, p. 4 , and 5 (under I.1.B.4 and I.l.B.4.2) Supplementary markings on packaging : 'ACTION N ° 964/89 / A RED HALF MOON WITH ITS POINTS ORIENTED TOWARD THE RIGHT / LAIT Ã CRÃ MÃ  VITAMINÃ  EN POUDRE / DON DE LA COMMUNAUTÃ  Ã CONO ­ MIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT ROUGE (LICROSS) POUR DISTRIBUTION GRATUITE / ALGER' and OJ No C 216, 14. 8 . 1987, p. 6 (under 1.1 .B.5) 11 . Method of mobilization (l2) : the Community market. The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply f 1 ) : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Alger 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  25. 3 . 1990 18 . Deadline for the supply : 19 . 5. 1990 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of a second invitation to tender, date of expiry of the period allowed for submis ­ sion of tenders (4) : 5. 3 . 1990 ; at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 19 . 3 . 1990 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 29 . 3 8 . 4. 1990 (c) deadline for the supply : 2 . 6. 1990 22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tendera : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25 . Refund payable on application by the successful tenderer Is) : refund applicable on 26. 1 . 1990, fixed by Commission Regulation (EEC) No 176/90 (OJ No L 21 , 26.-1 . 1990 , p . 8 ) 17. 2. 90 Official Journal of the European Communities No L 43/ 17 Notes : (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that, for the product to be delivered, the standards applicable relating to nuclear radiation in the Member State concerned have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of -the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of the Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. I5) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 : 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred ; to in point 25 of this Annex. (6) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate . 0 The successful tenderer shall give the beneficiaries' representative at the time of delivery, a certificate of origin. (8) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate in Spanish stating the following : 'Se trata de un producto pasteurizado'. (') Analysis and quality certificate listing technical specifications of the product and issued by official entity in country of origin. (10) All the documents must be legalized by the diplomatic representative of Chile at the country of origin of the product. (") Supply free at terminal, as provided for in Article 14 (5) (a) of Regulation (EEC) No 2200/87, implies that the following costs at the port of landing shall be borne by the successful tenderer :  Should containers be used on a FCL/FCL or LCL/FCL basis, all costs of unloading and transportation from the under hook stage up to the designated destuffing area via, if any, transit check shed area. The THC (terminal handling charges or equivalent) costs of destuffing the goods from the containers, local charges incurred at a later stage, and costs occasioned by delays of detention or returning the containers are to be borne by the recipient.  should containers be used on a LCL/LCL or FCL/LCL basis, all the costs of unloading and transpor ­ tation from the under hook stage up to the designated destuffing area via, if any, transit check shed area and by way of derogation from the aforementioned paragraph 5 (a) of Article 14, the LCL charges (destuffing of the goods). The local charges incurred after the stage of destuffing the goods from the containers are to be borne by the recipients. ( 12) Packaging certificate giving net weight per package and total weight of packaging. ( 13) The successful tenderer shall contact the recipient as soon as possible to establish what consignment documents are required and how they are to be distributed. (H) To be delivered on standard pallets 40 bags each pallet  wrapped in plastic shrinked cover.